DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims below contain a broad recitation followed by a narrower statement of the range which renders the claim indefinite:
Claim 1: “1-10%, preferably 4-6%, especially 5%”
Claim 1: “0-20%, preferably 5-15%, especially 10%”
Claim 1: “elevated slightly above it, preferably amounting to 1-10%”
Claim 8: “angle of 10-35[Symbol font/0xB0], preferably 15[Symbol font/0xB0]”
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Also regarding claim 1, the phrase “wall-type guide elements are arranged obliquely to the direction of flow of the melt streams in the mold channel” is indefinite to the extent that it defines the wall-type guide elements with respect to a direction of flow of molten material within the mold, which is a manner of use and not a structural element of the mold.
As to claim 2, “preferably” in line 2 renders the claim indefinite.
As to claim 4, “preferably” in line 3 renders the claim indefinite.
As to claim 8, “preferably” in line 2 and line 3 renders the claim indefinite.
As to claim 9, “preferably” in line 3 renders the claim indefinite.
Other claims are rejected by dependence.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Spiegl (US 20080149196) was identified as prior art in the parent case, but does not teach the claimed wall-type guide element.
JP8-188001 (cited on IDS and present in parent case) and Ellwood (US 5,833,913) were identified as the most pertinent prior art.  Ellwood teaches disruptors/protrusions (34) which project into the cavity and change the flow at a melt interface.  Ellwood does not provide radial webs or wall-type guide elements arranged obliquely to the direction of the melt streams.  Ellwood also does not teach any specific clearance on both sides of the disruptors/protrusions, and certainly not the claimed 1-10%.  JP8-188001 also teaches protrusions (15) which project into the cavity and change the flow at a melt interface.  Any two adjacent protrusions (15) can be considered to be arranged obliquely to the direction of flow of the melt streams in a manner that is similar to Applicant’s Fig. 14, item 13.  JP8-188001 does not provide radial webs and also does not appear to teach any specific clearance on both sides of the disruptors/protrusions, such as the claimed 1-10%.
Other references indicating the state of the art prior to filing include the following:
Terada (US 5,948,340)
Noguchi (US 20040226396)
Kammler (US 20050123712)
Stagg (US 20050238486)
Kim (US 20070190203)
Hagihara (US 20090011071)
Bordenet (US 20090212502)
Cvengros (US 7,687,003)
Tureas (US 20120244000)
Koyake (JP2013-35149A)
Busch (US 20130069279)
Minnette (US 20130099414)
Hashimoto (US 20150007680)
Bonten (EP 3098049)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742